DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (JP 03-277587), machine translation included, in view of Nakano et al. (US 2015/0367665).
With regard to claim 1, Taguchi et al. disclose a thermal transfer material comprising a dye donating layer, which reads on applicants’ coloring material layer, on a support, which reads on applicants’ base material (pg. 1).  The dye donating layer contains an ultraviolet absorber, which may be of the type  of general formula (I) (pg 2).

    PNG
    media_image1.png
    159
    292
    media_image1.png
    Greyscale

The substituents may all be a hydrogen or aliphatic carbon groups and examples UV-1, UV-2 and UV-3 all read on applicants’ claims (pg. 2-3).  The dye in the thermal transfer layer can be “any dye conventionally used in a thermal transfer dye donating material”, including yellow and magenta dyes (pg. 3-4); however, Taguchi et al. does not specifically teach any of the dyes of formulae (2)-(4).
	Nakano et al. teach a thermal transfer recording sheet that has the magenta dye of general formula (1) and the yellow dye of general formula (2) [0011]-[0024].

    PNG
    media_image2.png
    125
    276
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    134
    278
    media_image3.png
    Greyscale

	Since Taguchi et al. and Nakano et al. are both drawn to thermal transfer recording media, it would have been obvious to one having ordinary skill in the art to have used the known yellow or magenta dye of Nakano et al. as the dye of the dye donating layer of Taguchi et al.  This substitution of these known materials would have had predictable results to one having ordinary skill.
	With regard to claims 2-4, Taguchi et al. teach that the dye donating layer may comprise a dye and a binder on a support (pg. 3).  The UV absorber can be used at 1 to 100% by weight relative to the binder polymer of the layer (pg. 2).  The amount of binder can be 80 to 600 parts by weight per 100 parts by weight of the dye (pg. 5); however, they do not specifically teach the ranges of claims 2-4.
	It is noted that the ranges taught in Taguchi et al. overlap with the ranges of claims 2-4.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been obvious to have made the amount of UV absorber any amount within the range taught, including from 1 to 40 % by weight relative to the binder, which is the same as the range in claim 3.  It would have been obvious to have made the amount of binder be any amount within the range taught, including from 500 to 600 parts by weight relative to 100 parts by weight of the dye, which is the same as the range of claim 4.  Lastly, it would have been obvious to have made the amount of UV absorber and dye any amount within the above ranges, including e.g. 600 parts of binder, 100 parts by weight dye and 120 parts by weight UV absorber (20% of binder amount), which would have read on the range of claim 2. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759